Citation Nr: 0701014	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In October 2006 the veteran appeared and testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge in Winston-Salem, North Carolina.  The transcript of 
that hearing is of record.

During the October 2006 Travel Board hearing the veteran 
presented a written claim for entitlement to service 
connection for bilateral hip, knee, and ankle disorders 
secondary to his service-connected pes planus disability.  
These issues, which have not been adjudicated, are referred 
back to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran, who has been service-connected for bilateral 
pes planus in 1946, walks with an antalgic gait.

2.  Radiologic tests dating from February 2001 show that the 
veteran has degenerative disc disease of the lumbar spine.

3.  The veteran's nonservice-connected degenerative disc 
disease of the lumbar spine is exacerbated by his service-
connected bilateral pes planus.


CONCLUSION OF LAW

A nonservice-connected low back disorder has been aggravated 
by a service-connected bilateral foot disability.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.310(b) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1131; 
38 C.F.R. §§ 3.303, 3.304.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102.


Background.  The veteran has been service-connected for 
bilateral pes planus since 1946, and reports symptoms that 
include pain, weakness, stiffness, and swelling.  He also 
reports the onset of low back pain, off and on, since 1950, 
and maintains that his bilateral foot impairment has 
aggravated his back condition.  During the October 2006 Board 
hearing he, along with his wife, also testified that he was 
hospitalized in or around 1974 for back pain, and placed in 
traction.  


Facts.  Service medical records contain no complaints of or 
treatment for any back problems.

Diagnostic testing (including x-rays and magnetic resonance 
imaging testing (MRI) done in February and March 2001 confirm 
multi-level degenerative changes of the lumbar spine, with 
annular bulges from L2-3 through L5-S1 discs, foraminal 
stenosis at L4-5 and L5-S1, and facet arthritis at L3-4 on 
the left.  

Physical examination done during a March 2001 hospitalization 
for back pain found the veteran's gait to be "mildly 
antalgic."  Physical examination done in October 2002 by Dr. 
Weckel, a private treating physician, found restricted range 
of motion.  According to Dr. Weckel, the 2001 tests show 
"moderate to severe disc space narrowing at the lower lumbar 
spine region, as well as facet joint encroachment at the 
lower 2 lumbar levels."  Dr. Weckel then advised that the 
veteran "will continue to have chronic problems in his back, 
which are exacerbated as a result of his feet and knee 
problems."  

Compensation and pension examination (C&P examination) done 
in January 2003 yielded diagnoses of bilateral pes planus and 
recurrent lumbar strain; however, no opinion was proffered 
regarding any nexus between these two disorders.  X-rays 
confirmed bilateral pes planus, as well as moderate 
degenerative changes at L5-S1.

In July 2003 the RO requested a medical opinion.  In the 
ensuing opinion the physician adverred that "it is at least 
as likely as not that the [veteran's] bilateral pes planus 
and prior Charcot arthropathy has caused chronic 
musculoskeletal complaints in the [veteran's] low back."  In 
a July 2003 addendum the physician stated as follows:

pes planus could alter the current 
alignment of [the] spine leading to 
increase[d] sometic [sic] dysfunction 
and musculoskeletal aches/pains.  
However, it didn't cause degenerative 
disc disease of the lumbar spine.

In a letter dated in August 2003 Dr. Ruscetti, another 
private treating physician,  reported as follows:  

The [veteran] states that he has had a 
history of pes planus since his days in 
the military, dating back to 1940s.  
Unfortunately, I do not have 
documentation of this.  I can comment 
that the cause of osteoarthritis of the 
spine is frequently multifactorial and 
often unknown.  It is however possible 
that [the veteran's] foot problem, 
including pes planus and Charcot 
arthropathy could contribute to his 
osteoarthritis of his spine and 
subsequent chronic back pain.  I cannot 
however state that this is the sole 
cause of his back problem as that would 
be a speculation.  

Physical examination done in December 2004 by another private 
treating physician found obvious pes planus bilaterally with 
severe pronation of the right foot, however, the veteran's 
gait was reported as "symmetric without obvious limp."  
According to Dr. Markworth, there is no evidence or causal 
relationship between pes planus and degenerative disc 
disease, however, "it does seem that pes planus and gait 
problems can aggravate degenerative disc disease once this 
disease is established."

In August 2005 the veteran underwent another C&P examination.  
Findings were of abnormal gait, with right foot held in 
lateral deviated position.  X-rays done pursuant to this 
examination found "slight disc space narrowing at L4-5, 
greatest at L5-S1, [and] anterior osteophytes at L2, 3, 4 and 
5."  The examiner advised that based on prior December 2004 
findings of symmetrical gait without obvious limp, the 
veteran's gait could not have led to the veteran's current 
low back problem.  The examiner then remarked that the 
veteran's pes planus condition "is at least as likely as not 
aggravating to the lower back condition; [however], the 
degree of additional aggravation can only be determined by 
speculation."


Analysis.  The record contains no evidence to support a 
finding that the veteran's degenerative disc disease was 
incurred in service.  Accordingly, service connection 
pursuant to 38 C.F.R. § 3.303 is not established.  However, 
the evidence is sufficient for a finding of service 
connection under the provisions of 38 C.F.R. § 3.310(b).

All sources agree that the veteran's back condition was not 
caused by his bilateral foot disability; however, opinions 
proffered in 2002 by a private treating physician and in 2005 
by a C&P examiner indicate that the veteran's lumbar spine 
disease is aggravated by his bilateral foot disease.  
Moreover, this viewpoint is endorsed by all of the other 
examiners of record.  Based on the medical evidence of 
record, and in accordance with 38 C.F.R. § 3.310(b), a grant 
of service connection for degenerative disc disease of the 
lumbar spine is warranted.  38 C.F.R. §3.310(b).

The Board notes the 2005 examiner's caveat that the degree of 
additional aggravation to the veteran's lumbar spine disease 
caused by the veteran's pes planus "can only be determined 
by speculation;" however, inasmuch as the veteran's low back 
disorder has and continues to be aggravated by his service-
connected bilateral foot disorder, the Board finds that the 
degree of aggravation must in turn be capable of some form of 
discernment.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.




____________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


